Exhibit 10.1

MARATHON PETROLEUM CORPORATION

PERFORMANCE UNIT AWARD AGREEMENT

2013-2015 PERFORMANCE CYCLE

Pursuant to this Award Agreement and the Marathon Petroleum Corporation 2012
Incentive Compensation Plan (the “Plan”), MARATHON PETROLEUM CORPORATION (the
“Corporation”) hereby grants to [NAME] (the “Participant”), an employee of the
Corporation or a Subsidiary, on [DATE] (the “Grant Date”), [NUMBER] performance
units (“Performance Units”), conditioned upon the Corporation’s TSR ranking
relative the Peer Group for the Performance Cycle as established by the
Compensation Committee of the Board of Directors of the Corporation (the
“Committee”), and as set forth herein. The Performance Units are subject to the
following terms and conditions:

1. Relationship to the Plan. This grant of Performance Units is subject to all
of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. References to the Participant also include the
heirs or other legal representatives of the Participant.

2. Determination of Payout Percentage. As soon as practical following the close
of the Performance Cycle, the Committee shall determine and certify the TSR
Performance Percentile. The final Payout Percentage will be the simple average
of the Payout Percentage of the four performance periods, which are defined as:

(i) January 1, 2013 through December 31, 2013

(ii) January 1, 2014 through December 31, 2014

(iii) January 1, 2015 through December 31, 2015

(iv) January 1, 2013 through December 31, 2015

The Committee shall determine the Payout Percentage for each performance period
as follows:

(a) If the TSR Performance Percentile is below the 25th percentile, the Payout
Percentage for that period shall be zero.

(b) If the TSR Performance Percentile is at or above the 25th percentile, the
Payout Percentage shall be equal to the TSR Performance Percentile multiplied by
2.

 

1



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if the TSR calculated for
the performance period is negative, then the Payout Percentage for that
performance period shall not exceed 100% regardless of the TSR Performance
Percentile for the performance period.

(d) Notwithstanding anything herein to the contrary, the Committee has sole and
absolute authority and discretion to reduce the Payout Percentage as it may deem
appropriate.

3. Vesting of Performance Units. Unless the Participant’s right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5, 6 or 7, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a payment
equal to the Payout Value. The Payout Value shall be distributed 75% in cash and
25% in common stock. The number of shares of common stock distributed shall be
calculated by dividing 25% of the Payout Value by the closing price as defined
in the Plan as of the closing on the date on which the Payout Percentage is
determined and certified by the Committee, rounding the shares down to the
nearest whole share. The remainder shall be paid in cash. Such payments shall be
made as soon as administratively feasible following the Committee’s
determination under Paragraph 2 and, in any event, on or before March 15th
following the end of the Performance Cycle. If, in accordance with the
Committee’s determination under Paragraph 2, the Payout Value is zero, the
Participant shall immediately forfeit any and all rights to the Performance
Units. Upon the vesting and/or forfeiture of the Performance Units pursuant to
this Paragraph 3 and the making of the related cash payment, if any, the rights
of the Participant and the obligations of the Corporation under this Award
Agreement shall be satisfied in full.

4. Termination of Employment. If Participant’s Employment is terminated prior to
the close of the Performance Cycle for any reason other than death or Retirement
as set forth in Paragraphs 5 and 6 below (or as set forth in Paragraph 7), the
Participant’s right to the Performance Units shall be forfeited in its entirety
as of such termination, and the rights of the Participant and the obligations of
the Corporation under this Award Agreement shall be terminated.

5. Termination of Employment due to Death. If Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Percentage shall be 100%. The payment equal to
the vested value of the Performance Units shall be made in accordance with
Paragraph 3 on the first day of the third month following the death of the
Participant. Such vesting shall satisfy the rights of the Participant and the
obligations of the Corporation under this Award Agreement in full.

6. Termination of Employment due to Retirement. In the event of the Retirement
of the Participant after 50% of the Performance Cycle has elapsed, the
Participant’s Performance Units shall be paid-out based on the performance for
the Performance Cycle and payable on a pro-rata basis as determined and
certified by the Committee at the close of the Performance Cycle as described
below. Subject to the negative discretion of the Committee, the Participant will
be entitled to receive a payment equal to the product of (i) the pro-rata
vesting percentage equal to the days of Participant’s Employment during the
Performance Cycle divided by the total days in the Performance Cycle and
(ii) the Payout Value. Such payment shall be made as soon as administratively
practical following the Committee’s determination under Paragraph 2 and, in any
event, on or before March 15th following the end of the Performance Cycle. If,
in accordance with the Committee’s determination under Paragraph 2, the Payout
Value is zero, the Participant shall immediately forfeit any and all rights to
the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 6 and the making of the related cash payment,
if any, the rights of the Participant and the obligations of the Corporation
under this Award Agreement shall be satisfied in full. The death of the
Participant following Retirement but prior to the close of the Performance Cycle
shall have no effect on this Paragraph 6.

 

2



--------------------------------------------------------------------------------

7. Vesting Upon a Qualified Termination. Notwithstanding anything herein to the
contrary, upon a Participant’s Qualified Termination as defined under the
Marathon Petroleum Corporation Amended and Restated Executive Change in Control
Severance Benefits Plan prior to the end of the Performance Cycle, the
Participant’s right to receive the Performance Units, unless previously
forfeited pursuant to Paragraph 4, shall vest in full and the Payout Percentage
shall be 100%. A payment equal to the vested value of the Performance Units
shall be made in accordance with Paragraph 3 on the first day of the third month
following the Qualified Termination. Such vesting shall satisfy the rights of
the Participant and the obligations of the Corporation under this Award
Agreement in full.

8. Notwithstanding the foregoing, if the Participant is a “specified employee”
as determined by the Corporation in accordance with its established policy, any
settlement of Awards described in the previous paragraph or elsewhere in this
Award Agreement which would be a payment of deferred compensation within the
meaning of Section 409A of the Code with respect to the Participant as a result
of the Participant’s “separation from service” as defined under Section 409A of
the Code (other than as a result of death) and which would otherwise be paid
within six months of the Participant’s separation from service shall be payable
on the date that is one day after the earlier of (i) the date that is six months
after the Employee’s separation from service or (ii) the date that otherwise
complies with the requirements of Section 409A of the Code. In addition,
notwithstanding any provision of the Plan or this Award Agreement to the
contrary, any settlement of this Award which would be a payment of deferred
compensation within the meaning of Section 409A of the Code with respect to the
Participant and is a settlement as a result of the Participant’s separation from
service in connection with a Change in Control, the term “Change in Control”
under the Plan shall mean a change in ownership or change in effective control
for purposes of Section 409A of the Code. The payment of Award amounts under
this Award Agreement described herein is hereby designated as a “separate
payment” for purposes of Section 409A of the Code.

9. Repayment or Forfeiture Resulting from Forfeiture Event.

(a) If there is a Forfeiture Event either while the Participant is employed or
within three years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause some or all of the Participant’s
outstanding Performance Units to be forfeited by the Participant.

(b) If there is a Forfeiture Event either while the Participant is employed or
within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units granted
under this Award Agreement, the Committee may, but is not obligated to, require
that the Participant pay to the Corporation an amount in cash (the “Forfeiture
Amount”) up to (but not in excess of) the amount paid in settlement of the
Performance Units.

(c) This Paragraph 9 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
9 shall not apply to the Participant following the effective time of a Change in
Control.

(d) Notwithstanding the foregoing or any other provision of this Award Agreement
to the contrary, the Participant agrees that the Corporation may also require
that the Participant repay to the Corporation any compensation paid to the
Participant under this Award Agreement, as is required by the provisions of the
Dodd-Frank Act and the regulations thereunder or any other “clawback” provisions
as required by law or by the applicable listing standards of the exchange on
which the Corporation’s common stock is listed for trading.

 

3



--------------------------------------------------------------------------------

10. Taxes. Pursuant to the applicable provisions of the Plan, the Corporation or
its designated representative shall have the right to withhold applicable taxes
from the cash otherwise payable to the Participant, or from other compensation
payable to the Participant, at the time of the vesting and delivery of such cash
payment.

11. No Shareholder Rights. The Participant shall in no way be entitled to any of
the rights of a shareholder as a result of this Award Agreement.

12. Nonassignability. Upon the Participant’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Units, and any
attempt to sell, transfer, assign, pledge, or encumber any portion of the
Performance Units shall have no effect.

13. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any affiliate thereof or successor thereto, nor shall it
give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.

14. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant hereunder.

15. Officer Holding Requirement. Participant agrees that any shares received by
the Participant in settlement of this Award shall be subject an additional
holding period of one year from the date on which the Award is settled, during
which holding period such shares (net of shares used to satisfy the applicable
tax withholding requirements) may not be sold or transferred by the Participant.
This holding requirement shall cease to apply upon the death, retirement or
other separation from service of the Participant during the holding period.

16. Definitions. For purposes of this Award Agreement:

“Beginning Stock Price” means the average of the daily closing price of common
stock for the twenty (20) trading days immediately prior to the commencement of
the Performance Cycle, historically adjusted, if necessary, for any stock split,
stock dividend, recapitalizations, or similar corporate events that occur during
the measurement period.

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Corporation or the Subsidiary
that either (i) employs the Participant or (ii) employed the Participant
immediately prior to the Participant’s termination of Employment.

“End Stock Price” means the average of the daily closing price of common stock
for the twenty (20) trading days prior to the end of the Performance Cycle.

 

4



--------------------------------------------------------------------------------

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.

“Payout Percentage” means the percentage (between 0% and 200%) determined by the
Committee in accordance with the procedures set forth in Paragraph 2, which
shall be used to determine the value of each Performance Unit.

“Payout Value” means the product of the Payout Percentage and the number of
Performance Units.

“Peer Group” means the group of companies that are pre-established by the
Committee which principally represent a group of selected peers, or such other
group of companies as selected and pre-established by the Committee.

“Performance Cycle” means the period from January 1, 2013 to December 31, 2015.

“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.

“Retirement” means (a) for an Employee with ten or more years of Employment,
termination on or after the Employee’s 50th birthday, or (b) termination on or
after the Employee’s 65th birthday.

“Total Shareholder Return” or “TSR” means the number derived using the following
formula:

 

(End Stock Price – Beginning Stock Price) + Cumulative Dividends

Beginning Stock Price.

 

5



--------------------------------------------------------------------------------

“TSR Performance Percentile” means the relative ranking of the Corporation’s
Total Shareholder Return for the Performance Cycle as compared to the Total
Shareholder Return of the Peer Group companies during the Performance Cycle.

 

Marathon Petroleum Corporation By  

 

  Authorized Officer

 

6